Title: From James Madison to Robert R. Livingston and James Monroe, 18 April 1803
From: Madison, James
To: Linvingston, Robert R.,Monroe, James


Gentlemen
Washington, Department of State, April 18th 1803.
A month having elapsed since the departure of M Monroe it may be presumed that by the time this reaches you communications will have passed with the French government sufficiently explaining its views towards the United States and preparing the way for the ulterior instructions which the President thinks proper should now be given.
In case a conventional arrangement with France should have resulted from the negotiations with which you are charged; or in case such should not have been the result; but no doubt should be left that the French government means to respect duly our rights and to cultivate sincerely peace and friendship with the United States it will be expedient for you to make such communication to the British government as will assure it that nothing has been done inconsistent with our good faith and as will prevent a diminution of the good understanding which subsists between the two countries.
If the French government instead of friendly arrangements or views should be found to meditate hostilities or to have formed projects which constrain the United States to resort to hostilities such communications are then to be held with the British government as will sound its dispositions and invite its concurrence in the war. Your own prudence will suggest that the communications be so made as on one hand not to precipitate France into hostile operations; and on the other not to lead Great Britain from the supposition that war depends on the choice of the United States and that their choice of war will depend on her participation in it. If war is to be the result it is manifestly desirable that it be delayed until the certainty of this result can be known and the legislative and other provisions can be made here; and also of great importance that the certainty should not be known to Great Britain who might take advantage of the posture of things to press on the United States disagreeable conditions of her entering into the war.
It will probably be most convenient in exchanging ideas with the British government to make use of its public minister at Paris; as less likely to alarm and stimulate the French government and to raise the pretensions of the British government than the repairing of either of you to London; which might be viewed by both as a signal of rupture. The latter course however may possibly be rendered most eligible by the pressure of the crisis.
Notwithstanding the just repugnance of this country to a coalition of any sort with the belligerent politics of Europe the advantages to be derived from the cooperation of Great Britain in a war of the United States at this period against France and her allies are too obvious and too important to be renounced. And notwithstanding the apparent disinclination of the British councils to a renewal of hostilities with France it will probably yeild to the various motives which will be felt to have the United States in the scale of Britain against France and particularly for the immediate purpose of defeating a project of the latter which has evidently created much solicitude in the British government.
The price which she may attach to her cooperation cannot be foreseen and therefore cannot be the subject of full and precise instructions. It may be expected that she will insist at least on a stipulation that neither of the parties shall make peace or truce without the consent of the other; and as such an article cannot be deemed unreasonable and will secure us against the possibility of her being [detached] in the course of the war by seducing overtures from France it will not be proper to raise difficulties on that account. It may be useful however to draw from her a definition as far as the case will admit of the objects contemplated by her that whenever with ours they may be attainable by peace she may be duly pressed to listen to it. Such an explanation will be the more reasonable as the objects of the United States will be so fair and so well known.
It is equally probable that a stipulation of commercial advantages in the Mississippi beyond those secured by existing treaty will be required. On this point it may be answered at once that Great Britain shall enjoy a free trade with all the ports to be acquired by the United States on the terms allowed to the most favored nation in the ports generally of the United States. If made an essential condition you may admit that in the ports to be acquired within the Mississippi the trade of her subjects shall be on the same footing for a term of about ten years with that of our own citizens. But the United States are not to be bound to the exclusion of the trade of any particular nations or nation.
Should a mutual guaranty of the existing possessions or of the conquests to be made by the parties be proposed it must be explicitly rejected as of no value to the United States and as entangling them in the frequent wars of that nation with other powers and very possibly in disputes with that nation itself.
The anxiety which Great Britain has shown to extend her domain to the Mississippi the uncertain extent of her claims from north to south beyond the western limits of the United States and the attention which she has paid to the northwest coast of America make it probable that she will connect with a war on this occasion a pretension to the acquisition of the country on the west side of the Mississippi understood to be ceded by Spain to France; or at least of that portion of it lying between that river and the Missoury. The evils involved in such an extension of her possessions in our neighborhood and in such a hold on the Mississippi are obvious. The acquisition is the more objectionable as it would be extremely displeasing to our western citizens; and as its evident bearing on South America might be expected to arouse all the jealousies of France and Spain and to prolong the war on which the event would depend. Should this pretension therefore be pressed it must be resisted as altogether repugnant to the sentiments and the sound policy of the United States. But it may be agreed in alleviation of any disappointment of Great Britain that France shall not be allowed to retain or acquire any part of the territory from which she herself would be precluded.
The moment the prospect of war shall acquire [sic] the precaution you will not omit to give confidential notice to our public ministers and consuls and to our naval commanders in the Mediterranean that our commerce and public ships may be as little exposed to the danger as possible. It may under certain circumstances be proper also to notify the danger immediately to the collectors in the principal ports of the United States.
Herewith enclosed are two blank plenipotentiary commissions and letters of credence to the French and British governments. Those for the British government are to be filled with the name of M Monroe unless his mission to France should have an issue likely to be disagreeable to Great Britain; in which case the president would wish M Livingstons to be inserted if the translation be not disagreeable to him and the name of M Monroe to be inserted in the commission for the French republic. To provide for the event of M Livingstons translation a letter of leave is inclosed.
A separate letter to you is also inclosed authorising you to enter into such communications and conferences with British ministers as may possibly be required by the conduct of France. The letter is made a separate one that it may be used with the effect but without the formality of a commission. It is hoped that sound calculations of interest as well as a sense of right in the French government will prevent the necessity of using the authority expressed in this letter. In a contrary state of things the president relies on your own information to be gained on the spot and on your best discretion to open with advantage the communications with the British government and to proportion the degree of an understanding with it to the indications of an approaching war with France. Of these indications also you will be best able to judge. It will only be observed to you that if France should avow or evince a determination to deny to the United States the free navigation of the Mississippi your consultations with Great Britain may be held on the ground that war is inevitable. Should the navigation not be disputed and the deposit alone be denied it will be prudent to adapt your consultations to the possibility that Congress may distinguish between the two cases and make a question how far the latter right may call for an instant resort to arms or how far a procrastination of that remedy may be suggested and justified by the prospect of a more favorable conjuncture.
These instructions have thus far supposed that Great Britain and France are at peace and that neither of them intend at present to interrupt it. Should war have actually commenced or its approach be certain France will no doubt be the more apt to concur in friendly accommodations with us and Great Britain the more desirous of engaging us on her side. You will of course avail yourselves of this posture of things for avoiding the necessity of recurring to Great Britain or if the necessity cannot be avoided for fashioning her disposition to arrangements which may be the least inconvenient to the United States. Whatever connection indeed, may be eventually formed with Great Britain in reference to war the policy of the United States requires that it be as little entangling as the nature of the case will permit.
Our latest authentic information from New Orleans is of the 25th. of Feby. At that date the port had been opened for provisions, carried down the Mississippi, subject to a duty of 6 ⅌ Ct. if consumed in the province, and an additional duty, if exported; with a restriction, in the latter case, to Spanish Bottoms, and to the external ports permitted by Spain to her Colonial trade. A second letter, written by the Spanish Minister here, had been received by the Intendant; but without effect. On the 10th of March his interposition was repeated; in a form, which, you will find by his translated communication to the Department of State in one of the enclosed papers, was meant to be absolutely effectual. You will find, in the same paper, the translation of a letter from the French Chargé d’affaires here, to the Governor of Louisiana, written with a co-operating view. A provisional letter to any French Agents who might have arrived had been previously written by him, in consequence of a note from this Department, founded on a document published at New Orleans, shewing that orders had been given by the Spanish Government for the surrender of the Province to France; and he has of late addressed a third letter on the subject to the Prefect, said to have arrived at New Orleans. It does not appear, however, from any accounts received, that Louisiana has yet changed hands.
What the result of the several measures taken for restoring the right of deposit will be remains to be seen. A representation on the subject was made by Mr Graham, in the absence of Mr Pinckney, to the Spanish Government, on the 3d of February. No answer had been received on the 8th; but Mr Graham was led by Circumstances to make no particular inference from the delay. The silence of the French Government to Mr Livingston’s representation, as stated in his letter of the  day of  is a very unfavorable indication. It might have been expected, from the assurances given of an intention to observe the Treaty between Spain and the United States, and to cultivate the friendship of the latter, that the occasion would have been seized for evincing the sincerity of the French Government: And it may still be expected that no interposition that may be required by the actual state of things will be witheld, if peace and friendship with the United States be really the objects of that Government. Of this the mission of Mr Monroe, and the steps taken by you on his arrival, will doubtless have impressed the proper convictions.
During this suspence of the rightful Commerce of our Western Citizens, their conduct has been, and continues to be highly exemplary. With the just sensibility produced by the wrongs done them, they have united a patient confidence in the measures and views of their Government. The Justice of this observation will be confirmed to you by manifestations contained in the Western News-papers, herewith enclosed; and, if duly appreciated, will not lessen the force of prudential as well as of other motives, for correcting past, and avoiding future trespasses on American rights.
April 20th: The letter from the Marquis d’Yrujo, of which you will find a translated Copy in the enclosed News-paper of this date, was yesterday received. The letters to which it refers, as containing orders for the reestablishment of our deposit at New Orleans, were immediately forwarded. They will arrive in time, we hope, to mitigate considerably the losses from the misconduct of the Spanish Intendant; and they are the more acceptable, as they are an evidence of the respect in the Government of Spain for our rights and our friendship.
From the allusion in this Communication from the Spanish Minister, to a future agreement between the two Governments on the subject of an equivalent deposit, it would seem that the Spanish Government regards the Cession to France as either no longer in force, or not soon to be carried into execution. However this may be, it will not be allowed, any more than the result of our remonstrances to Spain on the violation of our rights, to slacken the negociations for the greater security and the enlargement of these rights. Whether the French or the Spaniards, or both, are to be our neighbours, the considerations which led to the measures taken with respect to these important objects still require that they should be pursued into all the success that may be attainable. With sentiments of High Respect and Consideration, I have the Honor to be, Gentlemen, Your Very Obedt servt.
James Madison
 

   
   RC (NHi: Livingston Papers); triplicate (PHC); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM. Italicized words are those encoded by JM’s clerk and decoded here by the editors using the code provided to Livingston by the State Department. The first few lines of the RC are decoded interlinearly in an unidentified hand. The coded passages were decoded by John Mercer in a separate transcript of the letter (marked “Copy”; docketed by Monroe) (DLC: Rives Collection, Madison Papers). Letterbook copy not encoded. Minor variations between the copies have not been noted. For surviving enclosures, see nn. 7–9.



   
   In the RC, this word is decoded interlinearly as “ultimate.”



   
   This word was decoded by Mercer as “powers”; the letterbook copy has “policies.”



   
   The word “detached” was omitted in encoding and has been supplied from the letterbook copy. Mercer’s decoding of this phrase reads: “possibility of her leaving us.”



   
   This word was miscoded as “dude” and decoded by Mercer as “doubly.”



   
   This word was miscoded as “ham” and is omitted in Mercer’s decoding.



   
   This word was decoded by Mercer as “Mississippi Source.”



   
   In a commission for the post of minister plenipotentiary to France, marked “(Duplicate)” and signed by Jefferson and JM, 18 Apr. 1803 (NHi: Livingston Papers), the name is left blank. The name is also left blank in a letter of credence addressed “To Our Great and Good Friend His Britannic Majesty,” marked “(Duplicate)” and signed by Jefferson and JM, 18 Apr. 1803 (ibid.). A nearly identical letter of credence, marked “(Duplicate)” and signed by Jefferson and JM, 19 Apr. 1803 (PHC), is addressed “To The First Consul of the French Republic,” and the name of James Monroe is supplied. A copy (DLC: Monroe Papers) is docketed as sent to Livingston by Monroe at London on 10 Aug. 1803. The Senate confirmed Monroe’s appointment as minister to Great Britain on 11 Nov. 1803 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:452–53).



   
   Livingston’s letter of leave (PHC) is dated 18 Apr. 1803, addressed “To the First Consul of the French Republic,” and signed by Jefferson and JM.



   
   JM to Livingston and Monroe, 18 Apr. 1803 (second letter).



   
   This word was miscoded as “fashiondoct.” In Mercer’s decoding, there is a dotted line in place of the words “fashioning her disposition to arrangements.”



   
   See Hũlings to JM, 25 Feb. 1803.



   
   See JM to Claiborne, 17 Jan. 1803, n. 3.



   
   See Yrujo to JM, 10 Mar. 1803, and n. 2.



   
   See Pichon to JM, 11 Mar. 1803, and n. 1.



   
   See JM to Claiborne, 14 Feb. 1803, and n. 2.



   
   Left blank in all copies. JM referred to Livingston’s letter of 24 Jan. 1803.



   
   See Yrujo to JM, 19 Apr. 1803.


